Fourth Court of Appeals
                                        San Antonio, Texas
                                               October 16, 2019

                                            No. 04-19-00675-CV

                                       IN RE Sarah Friend NEUTZE

                                      Original Mandamus Proceeding 1

                                                    ORDER

        On October 3, 2019, relator filed a petition for writ of mandamus. After considering the
petition and the record, this court concludes relator is not entitled to the relief sought. Accordingly,
the petition for writ of mandamus is denied. See TEX. R. APP. P. 52.8(a).

        It is so ORDERED on October 16, 2019.



                                                                      _____________________________
                                                                      Irene Rios, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of October, 2019.

                                                                      _____________________________
                                                                      Luz Estrada, Chief Deputy Clerk




1
 This proceeding arises out of Cause No. 2016 CV2 002017, styled In re: Farmers Insurance Company Wind Hail
Storm Litigation 2, pending in the 341st Judicial District Court, Webb County, Texas, the Honorable Elma T. Salinas
Ender presiding.